10

11

12

13

14

15

16

17

18

19

20

21

22

23

HSE 2:19-mj-00527-GWF *SEALED* Document 11*SEALED* Filed 08/02/19 Page 5

 

 

 

 

 

 

 

 

 

FILED RECTED
NICHOLAS TRUTANICH ——~ ENTERED —__— SERVED ON
United States Attorney — COUNSEL/PAPTIES OF RECORD
District of Nevada
Nevada State Bar Number 13644 AUG -2 2019
BRIAN WHANG
Assistant United States Attorney
501 Las Vegas Blvd. South, Suite 1100 CLERK US DISTRICT Et
Las Vegas, Nevada 89101 BY: DEPUTY
PHONE: (702) 388-6336

brian.whang@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oO0-
UNITED STATES OF AMERICA, Case No.: 2:19-mj-00527-GWF
Plaintiff, ) EX PARTE MOTION TO UNSEAL
CASE
vs. )
ROBERT CARL LITHEREDGE
)
)

 

 

 

COMES NOW, the United States of America by and through NICHOLAS
TRUTANICH, United States Attorney, and BRIAN WHANG, Assistant United States
Attorney, and respectfully moves this Court to unseal the criminal case complaint in the
above-captioned matter.

\\\
\\\

\\A

 
10

11

12

13

14

15

1

17

18

19

20

21

22

23

id

Xd on. ElaynaJ \Yduchah
United States istrate Judge

 

ase 2;19-mj-00527-GWF *SEALED* Document 11 *SEALED* Filed 08/02/19 Page 6 of 6

The defendant made his initial appearance on August 1, 2019, and a preliminary
examination is scheduled for August 15, 2019. Therefore, the need to keep the complaint

sealed has expired.

Dated this 2™ day of August, 2019.
Respectfully submitted,

NICHOLAS TRUTANICH
United States Attorney

BoA

Brian Whang \S
Assistant United States Attorney

The Government’s motion is hereby ( x ant ov ;

SO ORDERED:

ah Dated: FAVS. Qo)

 

 
